DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/393,796 for a WALL HOOK AND ANCHOR NAIL FASTENING SYSTEM, filed on 8/4/2021.  Claims 1-31 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "720a" and "750a" have both been used to designate a head portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11, 15-17, 20, 22, 24, 27, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the upper nail shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the upper nail shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the hook" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the hook" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the upper nail shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the shank" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagin (U.S. Pat. 2,795,836).
Regarding claim 23, Nagin teaches a nail consisting of a lower shank portion having a circular horizontal cross-section with a circumference and an upper shank portion having a non-circular horizontal cross-section such that at least a portion of the upper shank portion extends beyond the circumference of the lower shank portion (Fig. 4).

    PNG
    media_image1.png
    318
    237
    media_image1.png
    Greyscale

[AltContent: textbox (upper shank portion)]
[AltContent: arrow]

[AltContent: textbox (lower shank portion)]
[AltContent: arrow]




Regarding claim 24, as best understood, Nagin teaches the nail of claim 23, wherein the non-circular cross-section of the upper nail shank comprises a substantially rectangular shape.
Regarding claim 27, as best understood, Nagin teaches the nail of claim 23, wherein the nail has a head portion that extends from the top of the shank by non-threaded means.
Allowable Subject Matter
Claims 1-3, 5-8, 10, 12-14, 18, 19, 21, 25, 26, 28 and 30 are allowed.
Claims 4, 9, 11, 15-17, 20, 22, 29 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 4708552, USPub 2007/0295879, 2015/0097100 (nail, sleeve and platform).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 30, 2022